[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO SET ASIDE JUDGMENT
The defendants seek to reopen and set aside the judgment of strict foreclosure entered on May 4, 1998 on the grounds that the service of process on them was invalid because the writ allegedly served on them by abode service was not inserted through a door to their residence and they, therefore, had no notice of the action.
The sheriff who served the papers testified that he inserted the multiple page writ, (at least eight pages), through a crack in the door leading to the defendants' garage.
While there is an important question as to the propriety of leaving a writ inside a door to a garage, the court need not decide that question because the court finds that no such service was in fact made.
The defendant, Jan Silberstein, testified that the door in question was specially constructed in 1987 to seal out drafts. It CT Page 13869 is made of steel and when closed is flush against a steel plate on the door jamb. It is airtight, and thus could not afford anyone the opportunity to insert the writ in this case into the area behind the door. The court finds this testimony credible and so holds.
Inasmuch as no effective service was completed in the case, the court has no jurisdiction over the person of the defendants. The defendants' motion is therefore granted. General Statutes § 52-57(a).
Freed, J.